DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal is hereby transferred to our accelerated docket pursuant to 6th Dist.Loc.App.R. 12(C). This appeal is from the January 8, 2004 judgment of the Toledo Municipal Court, which granted judgment to appellee, Vistula Management Company (hereinafter "Vistula"). Appellants, Cecelia P. Shorter and LaMarr Shorter-Truss, have set forth 19 assignments of error, all of which have been consolidated for purposes of this review. Upon consideration of the assignments of error, we affirm the decision of the lower court.
 {¶ 2} Also before the court is a motion filed by appellants. Since this motion relates to the merits of the case, it has been considered in conjunction with our review of the merits. Appellants' motion is hereby denied.
 {¶ 3} Vistula brought a forcible entry and detainer action against appellants. It alleged that appellants had breached the terms of their lease agreement when LaMarr Shorter-Truss was arrested and charged with assault and carrying a concealed weapon in connection with the assault of a maintenance worker on September 30, 2003. On March 1, 2004, the magistrate found that appellants violated the lease agreement and that judgment should be entered in favor of Vistula. That same day, the court adopted the magistrate's findings and entered judgment for Vistula and ordered the issuance of a writ of restitution. Appellants then sought an appeal to this court.
 {¶ 4} In essence, appellants assert that the assault was provoked by the manager because she sent a maintenance worker to appellants' apartment knowing that LaMarr Shorter-Truss's mental illness would cause him to react improperly. Appellants further alleged that the manager's motivation was retaliation against appellants for filing a discrimination action against the manager. Upon a review of the evidence presented at the hearing, we find that there was no evidence supporting this allegation.
 {¶ 5} Therefore, we find that the Toledo Municipal Court properly found that the lease agreement was breached when LaMarr Shorter-Truss was arrested for assaulting a maintenance worker. All of appellants' assignments of error are found not well-taken. Finding that appellants were neither prejudiced nor denied a fair trial, the judgment of the Toledo Municipal Court is affirmed. Pursuant to App.R. 24, appellants are hereby ordered to pay the court costs incurred on appeal.